                                   1                                 UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         WALTER P IBERTI,
                                   4                                                       Case No. 19-cv-02758-YGR
                                                       Plaintiff,
                                   5
                                                  v.                                       CASE MANAGEMENT AND
                                   6                                                       PRETRIAL ORDER
                                         ROBERTO ZANETTI, et al.,
                                   7
                                                       Defendants.
                                   8

                                   9          TO ALL PARTIES AND COUNSEL OF RECORD:

                                  10          The Court hereby sets the following trial and pretrial dates:

                                  11                                    PRETRIAL SCHEDULE
                                  12    CASE MANAGEMENT CONFERENCE:                           Monday, February 3, 2020 at 2:00 p.m.
Northern District of California
 United States District Court




                                  13    REFERRED TO MAGISTRATE JUDGE BEELER FOR
                                        MANDATORY SETTLEMENT CONFERENCE TO BE                 December 24, 2019
                                  14    COMPLETED BY:
                                  15
                                        LAST DAY TO JOIN PARTIES OR AMEND                     Only with Court approval/good cause after
                                  16    PLEADINGS:                                            9/9/19 date or by Motions under FRCP
                                                                                              Rule 16(b)(4)
                                  17
                                        NON-EXPERT DISCOVERY CUTOFF:                          January 31, 2020
                                  18
                                        DISCLOSURE OF EXPERT REPORTS:
                                  19                                                          Opening: January 6, 2020
                                        ALL EXPERTS, RETAINED AND NON-RETAINED
                                  20    MUST PROVIDE WRITTEN REPORTS COMPLIANT                Rebuttal: January 13, 2020
                                        WITH FRCP 26(A)(2)(B):
                                  21
                                        EXPERT DISCOVERY CUTOFF:                              January 31, 2020
                                  22

                                  23    DISPOSITIVE MOTIONS1 / DAUBERT MOTIONS To
                                                                                              March 24, 2020 ; filed by 2/18/2020
                                        BE HEARD BY:
                                  24
                                        COMPLIANCE HEARING (SEE PAGE 2)                       Friday, June 26, 2020 at 9:01 a.m.
                                  25
                                        JOINT PRETRIAL CONFERENCE STATEMENT:                  June 26, 2020
                                  26

                                  27
                                              1
                                              See Standing Order regarding Pre-filing Conference Requirements for motions for
                                  28
                                       summary judgment.
                                   1    PRETRIAL CONFERENCE:                                   Friday, July 10, 2020 at 9:00 a.m.

                                   2    TRIAL DATE AND LENGTH:                                 Monday, July 27, 2020 at 8:30 a.m. for one
                                                                                               week Jury Trial.
                                   3
                                                                                               If this will be a Bench Trial it will be set in
                                   4                                                           May, 2020

                                   5   Pursuant to the Court’s Pretrial Instructions in Civil Cases at Section 2, trial counsel shall meet

                                   6   and confer in advance of the Pretrial Conference. The compliance hearing on Friday, June 26,

                                   7   2020 at 9:01 a.m. is intended to confirm that counsel have reviewed the Court’s Pretrial Setting

                                   8   Instructions and are in compliance therewith. The compliance hearing shall be held in the Federal

                                   9   Courthouse, 1301 Clay Street, Oakland, California, in Courtroom 1. Five (5) business days prior

                                  10   to the date of the compliance hearing, the parties shall file a one-page JOINT STATEMENT

                                  11   confirming they have complied with this requirement or explaining their failure to comply. If

                                  12   compliance is complete, the parties need not appear and the compliance hearing will be taken off
Northern District of California
 United States District Court




                                  13   calendar. Telephonic appearances will be allowed if the parties have submitted a joint statement

                                  14   in a timely fashion. Failure to do so may result in sanctions.

                                  15          The parties must comply with both the Court’s Standing Order in Civil Cases and Standing

                                  16   Order for Pretrial Instructions in Civil Cases for additional deadlines and procedures. All

                                  17   Standing Orders are available on the Court’s website at http://www.cand.uscourts.gov/ygrorders.

                                  18          IT IS SO ORDERED.

                                  19   Dated: September 3, 2019

                                  20                                                    ______________________________________
                                                                                        YVONNE GONZALEZ ROGERS
                                  21                                                    United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         2
